Case 1:19-cv-00005-MSM-PAS Document 54-2 Filed 01/22/20 Page 1 of 3 PageID #: 833
St. Amour v. Federal Home Loan Mortgage Corp., Slip Copy (2019)
2019 WL 1453055

                                                                   Before the Court is Defendants’ Motion for Judgment on
                                                                   the Pleadings (ECF No. 12), to which Plaintiffs have filed
                   2019 WL 1453055
                                                                   a timely Objection (ECF No. 21). For the reasons stated,
    Only the Westlaw citation is currently available.
                                                                   Defendants’ Motion is GRANTED.
     United States District Court, D. Rhode Island.

  David ST. AMOUR and Diane St. Amour, Plaintiffs,
                                                                   I. Factual Background
                         v.
                                                                   On June 26, 2006, Plaintiffs, David and Diane St. Amour,
        FEDERAL HOME LOAN MORTGAGE
                                                                   executed a mortgage on the real property located at 8
    CORP., U.S. Bank, National Assoc., as Trustee                  East Quail Run, Charlestown, Rhode Island. On or about
      for LSF 9 Master Participation Trust, and                    February 11, 2009, Plaintiffs claim they entered into a loan
        Caliber Home Loans, Inc., Defendants.                      modification agreement with Freddie Mac (the original owner
                                                                   of the note), but Freddie Mac refused to properly apply
                    C.A. No. 18-254-WES                            Plaintiff’s modified payments. As a result, Plaintiffs allege
                              |                                    they were wrongfully charged late fees and costs. Compl. ¶
                     Signed 03/29/2019                             40. This allegation forms the basis of Plaintiff’s breach of
                              |                                    contract claim (Count 2). -Compl. ¶¶ 37, 42, ECF No. 1.
                      Filed 04/02/2019

Attorneys and Law Firms                                            Then, on April 10, 2017, Mrs. St. Amour filed a Chapter
                                                                   13 bankruptcy petition, pursuant to which all payments
John B. Ennis, Cranston, RI, for Plaintiff.                        on the mortgage ceased. See In re: Diane St. Amour, 17-
                                                                   BK-10560. Plaintiffs allege that after Mrs. St. Amour filed for
Steven M. Stoehr, Harmon Law Offices PC, Newton, MA, for           bankruptcy, U.S. Bank, (the new owner of the note), stopped
Defendants.                                                        sending Plaintiffs monthly mortgage statements, in violation
                                                                   of 15 U.S.C. § 1638 and 12 C.F.R. 1026.41 (“Regulation Z”).
ORDER                                                              See Compl. ¶¶ 19-34. Plaintiffs further allege that U.S. Bank
                                                                   sent them an inaccurate payoff statement on December 13,
WILLIAM E. SMITH, Chief judge                                      2017, in violation of 15 U.S.C. § 1639(g). Id. ¶¶ 45-56. The
                                                                   Complaint does not allege any facts about how the payoff
 *1 On May 7, 2018, Plaintiffs filed a four-count Complaint        statement was inaccurate; however, in their Objection to
(ECF No. 1) alleging the following: that Defendant U.S. Bank       the instant Motion, Plaintiffs claim that, because Defendants
violated of the Truth in Lending Act (“TILA”) by failing           allegedly lost the note, the payoff statement was necessarily
to send Plaintiffs monthly mortgage statements after May 9,        inaccurate. These allegations form the basis of Plaintiff’s
2017 (Count 1); that Defendant Federal Home Loan Mortgage          claims for TILA violations (Counts 1 and 3).
Corp. (“Freddie Mac”) breached its contractual duties under
a loan modification agreement by failing to properly apply
Plaintiffs’ payments (Count 2); that U.S. Bank violated TILA       II. Legal Standard
by failing to send Plaintiffs an accurate payoff statement         In evaluating a motion for judgment on the pleadings under
(Count 3); and that U.S. Bank is not entitled to any funds         Rule 12(c) of the Federal Rules of Civil Procedure, the
payable pursuant to the note underlying the mortgage because       Court applies the same standard used to assess a motion to
the note was lost before U.S. Bank purchased the mortgage          dismiss under Rule 12(b)(6). See Morgan v. Cty. of Yolo, 436
from Freddie Mac (Count 4).                                        F. Supp. 2d 1152, 1154-55 (E.D. Cal. 2006), aff’d, 277 F.
                                                                   App’x 734 (9th Cir. 2008) (“A Rule 12(c) motion challenges
Defendants have moved to dismiss Counts 1 and 3 as they            the legal sufficiency of the opposing party’s pleadings and
pertain to Defendant U.S. Bank because Plaintiffs have failed      operates in much the same manner as a motion to dismiss
to state plausible claims for relief; and they have moved to       under Rule 12(b)(6) ... The primary distinction ... is one of
dismiss the entire Complaint as it pertains to Caliber because     timing. Rule 12(b)(6) motions are typically brought before the
Plaintiffs have not pled any request for relief against Caliber.   defendant files an answer, while a motion for judgment on the
                                                                   pleadings can only be brought after the pleadings are closed.”)
                                                                   (citations omitted); Aponte-Torres v. Univ. Of P.R., 445 F.3d


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case 1:19-cv-00005-MSM-PAS Document 54-2 Filed 01/22/20 Page 2 of 3 PageID #: 834
St. Amour v. Federal Home Loan Mortgage Corp., Slip Copy (2019)
2019 WL 1453055

50, 54-55 (1st Cir. 2006) (“There is, of course, a modest          reflected fees that were “neither reasonable nor necessary”
difference between Rule 12(c) and Rule 12(b)(6) motions. A         and claims that this amounts to a “failure to comply with
Rule 12(c) motion, unlike a Rule 12(b)(6) motion, implicates       TILA.” Compl. ¶¶ 53-55. Plaintiffs have not pled any specific
the pleadings as a whole.”).                                       facts to explain how the payoff statement was inaccurate.
                                                                   See Chongris, 811 F.2d at 37; see also Davidson v. PNC
 *2 Accordingly, the Court looks to see whether the                Bank, N.A., C.A. No. 16-569, 2016 WL 7179371 *3 (S.D.
Complaint states a plausible claim for relief and “view[s] the     Ind. Dec. 9, 2016) (holding that, though “neither the text
facts contained in the pleadings in the light most flattering      of TILA nor [Regulation Z] provide instructions regarding
to the nonmovants ... and draw[s] all reasonable inferences        what constitutes an ‘accurate payoff balance,’ ” the Federal
therefrom in their favor.” Id. at 54 (citations omitted). “A       Register’s analysis of Regulation Z provides that “[t]he
complaint should not be dismissed for failure to state a claim     Bureau believes payoff statements should be issued according
unless it appears beyond doubt that the plaintiff can prove        to the best information available at the time”) (quoting 78 Fed.
no set of facts in support of his claim which would entitle        Reg. 10902-01, 10957-10958 (Feb. 14, 2013) ). Accordingly,
him to relief.” Parker v. Hurley, 474 F. Supp. 2d 261, 267 (D.     Count 3 includes only conclusory allegations that fail to state
Mass. 2007), aff’d, 514 F.3d 87 (1st Cir. 2008) (quotations        a plausible claim for relief.
omitted). However, the Court must “eschew any reliance on
bald assertions, unsupportable conclusions, and ‘opprobrious       However, even if Plaintiffs had alleged sufficiently specific
epithets.’ ” Chongris v. Bd. of App. of Town of Andover, 811       facts, they have not alleged that they suffered an actual
F.2d 36, 37 (1st Cir. 1987) (quoting Snowden v. Hughes, 321        injury as a result of U.S. Bank’s alleged TILA violation
U.S. 1, 10 (1944) ).                                               and, as such, Count 3 would fail anyway. See Pemental
                                                                   v. Bank of New York Mellon for Holders of Certificates,
                                                                   First Horizon Mortgage Pass-Through Certificates Series
III. Discussion                                                    FHAMS 2004-AA5, No. 16-483S, 2017 WL 3279015 (D.R.I.
As an initial matter, the Court finds that there are no            May 10, 2017), report and recommendation adopted by
allegations in the Complaint seeking relief against Defendant      2017 WL 3278872 (D.R.I. Aug, 1, 2017) (“Post-Spokeo
Caliber Home Loans and, therefore, Plaintiffs have failed to       decisions make clear that this requirement applies to TILA;
state a claim for relief against Caliber. Accordingly, Caliber     that is, a complaint that alleges a technical TIL violation,
is entitled to judgment on the pleadings.                          but fails to allege a concrete or particularized injury, must
                                                                   be dismissed.”) (citations omitted); Viera v. Bank of New
Next, the Court finds that U.S. Bank was under no obligation       York Mellon as Trustee for Certificate Holders of Cwalt,
to send Plaintiffs monthly mortgage statements after Diane         Inc., No. 17-0523, 2018 WL 4964545, *6 (D.R.I. Oct. 12,
St. Amour filed for Bankruptcy on April 10, 2017. Although         2018) (dismissing complaint alleging violations of TILA
15 U.S.C. § 1638(f)(1) clearly requires creditors to send          where “Plaintiff has not alleged how Defendants’ failure
debtors periodic mortgage statements, Regulation Z, which          to send monthly mortgage statements has caused him any
implements that section, specifically exempts servicers from       injury other than attorneys’ fees and the costs of prosecuting
this requirement if “[a]ny consumer on the mortgage loan           his TILA claim.”). The Complaint’s sole damages alleged
is a debtor in bankruptcy.” 12 C.F.R. § 1026.41. The Court         pertain to costs and fees incurred by Plaintiffs in meeting
rejects Plaintiffs’ argument that David St. Amour was entitled     and conferring with their attorneys and bringing this action.
to continue receiving monthly statements because he was            See Compl. ¶ 56. “[T]hese damages would be recoverable
not the named debtor in the April 10, 2017 bankruptcy.             if the alleged TILA violation had caused actual harm, [but]
The regulation applies when “any consumer” is a debtor             ‘they are not a substitute for the injury-in-fact required by
in bankruptcy and both David and Diane were named as               Spokeo.” Viera, 2018 WL 4964545, at *6 (quoting Pemental,
borrowers on the mortgage agreement. See Ex. in Supp. of           2017 WL 3279015, at *8). Accordingly, the Court finds that
Compl., ECF No. 2-1. Accordingly, the Court finds that U.S.        U.S. Bank is entitled to judgment as a matter of law on Count
Bank is entitled to judgment on the pleadings as to Count 1.       3 of Plaintiffs Complaint.

Furthermore, the Court finds that Plaintiffs have not provided      *3 Lastly, the Court has reviewed Plaintiffs’ Motion for
sufficient facts to sustain their claim that U.S. Bank sent them   Permission to File Supplemental Memorandum of Law in
an “inaccurate” payoff statement. Plaintiffs have alleged only     Support of their Opposition to Defendants’ Motion (ECF
that the payoff statement included “erroneous” amounts and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Case 1:19-cv-00005-MSM-PAS Document 54-2 Filed 01/22/20 Page 3 of 3 PageID #: 835
St. Amour v. Federal Home Loan Mortgage Corp., Slip Copy (2019)
2019 WL 1453055

No. 24) and concludes that the recent case Thompson v. JP
                                                                         The First Circuit’s opinion in Thompson has no application
Morgan Chase Bank, N.A., 915 F.3d 801 (1st Cir. 2019)
                                                                         here. Plaintiffs have not sought any relief whatsoever from
has no bearing on the disposition of Defendants’ Motion for
                                                                         Caliber and so judgment on the pleadings is appropriate
Judgment on the Pleadings. In Thompson, the First Circuit
                                                                         as to it. Furthermore, the rest of Defendants’ Motion
reversed the district court’s dismissal of the plaintiffs’ claims,
                                                                         addresses Counts 1 and 3, which allege TILA violations
finding that the notice of default did not strictly comply with
                                                                         only. Accordingly, the Court finds Plaintiffs’ supplemental
the terms of Paragraph 22 of that mortgage agreement. The
                                                                         memorandum of law inapposite to the issues presently before
notice of default stated that the plaintiffs could “still avoid
                                                                         it.
foreclosure by paying the total past-due amount before a
foreclosure sale takes place”; however, Paragraph 19 was
                                                                         For the reasons stated herein, Defendants’ Motion for
more specific, stating: “Borrower shall have the right to have
                                                                         Judgment on the Pleadings (ECF No. 12) is GRANTED.
enforcement of this Security Instrument discontinued at any
                                                                         Plaintiff’s Complaint is hereby DISMISSED as to Caliber and
time prior to the earliest of: (a) five days before the sale
                                                                         Counts 1 and 3 are hereby DISMISSED with respect to U.S.
of the Property pursuant to any power of sale contained
in this Security Instrument ...” Id. at 802, 803 (emphasis               Bank.
added). Because the notice of default omitted the qualification
that the payment must be tendered at least five days before              IT IS SO ORDERED.
the foreclosure date, the court found it to be “potentially
deceptive” and, therefore, not in strict compliance with the             All Citations
terms of the mortgage agreement and Massachusetts law.
Thompson, 915 F.3d at 805.                                               Slip Copy, 2019 WL 1453055


End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
